Case 2:19-mj-00846-NJ Filed 12/10/20 Page 1 of 9 Document 2
12/10/2020




             Case 2:19-mj-00846-NJ Filed 12/10/20 Page 2 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 3 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 4 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 5 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 6 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 7 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 8 of 9 Document 2
Case 2:19-mj-00846-NJ Filed 12/10/20 Page 9 of 9 Document 2
